Citation Nr: 1724070	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  12-29 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected status post torn talofibular ligament of the right ankle (hereinafter right ankle disability).  

3.  Entitlement to an increased rating for service-connected bilateral shoulder disability, currently rated 10 percent as arthritis of multiple joints, to include entitlement to a separate compensable rating for each shoulder. 

4.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss.  

5.  Entitlement to an initial compensable rating for service-connected right knee patellofemoral pain syndrome.  

6.  Entitlement to an initial compensable rating for service-connected left knee patellofemoral pain syndrome.  

7.  Entitlement to an initial compensable rating for service-connected left elbow olecranon bursitis.  

8.  Entitlement to an initial compensable rating for service-connected right wrist strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appeal is being processed through the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The Veteran served on active duty from February 1985 to September 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In January 2014, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the electronic claims file.  

This appeal was previously before the Board in February 2015, at which time the claims involving the bilateral knee, left elbow and right wrist disabilities were remanded for issuance of a statement of the case (SOC), as the Board determined the Veteran had filed a timely notice of disagreement as to those issues following the initial grant of service connection.  See Manlincon v. West, 12 Vet. App. 238 (1999); see also September 2012 rating decision; October 2012 VA Form 9.  After the agency of original jurisdiction (AOJ) issued an SOC in May 2016, the Veteran submitted a statement in June 2016 that the AOJ has construed as an intent to appeal in lieu of VA Form 9.  Therefore, the Board will assume jurisdiction over those issues even though they have not yet been certified to the Board.  See 38 C.F.R. § 19.35.  

The Board also remanded the other issues on appeal for additional evidentiary development, including obtaining outstanding records and scheduling the Veteran a VA examination to determine the current severity of his lumbar spine, right ankle bilateral shoulder, and hearing loss disabilities.  As explained below, the requested development has not been conducted, thereby necessitating another remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the appeal is, again, REMANDED to the AOJ.  VA will notify the appellant if further action is required.  



REMAND

As noted in the Introduction, in February 2015, the Board remanded this appeal in order for the AOJ to (1) obtain outstanding records pertinent to the Veteran's claims and (2) schedule the Veteran a VA examination to determine the current severity of his lumbar spine, right ankle, bilateral shoulder, and hearing loss disabilities.  
As an initial matter, the Board notes that, other than a March 2016 VA audiology consultation report, it does not appear that the AOJ attempted to obtain any outstanding VA or private treatment records pertinent to the claims on appeal.  See Id.  Therefore, the AOJ is again directed to obtain any outstanding medical evidence that may be relevant to the claims on appeal, including any private treatment records identified by the Veteran and all relevant VA treatment records dated from October 2010 to the present.  See Stegall, 11 Vet. App. at 271.

Additionally, the record reflects the Veteran was scheduled examinations to evaluate his lumbar spine, right ankle, bilateral shoulder, and hearing loss disabilities in March 2016 but the exams were cancelled because the Veteran was out of the country for an unknown length of time.  He was advised to contact VA when he returned.  See March 2016 email correspondence.  In June 2016, the Veteran submitted a letter indicating that he would back in the United States in September and would be available for an examination at that time.  In December 2016, his then-representative submitted a statement indicating that the Veteran would be available for an examination that same month.  

Despite the foregoing, the record does not reflect that the AOJ made any further attempt to re-schedule the Veteran for the requested VA examinations.  

The Board finds the Veteran has presented good cause for requesting that VA reschedule his VA examinations.  See 38 C.F.R. § 3.655 (a).  Therefore, the claims involving the lumbar spine, right ankle, bilateral shoulder, and hearing loss disabilities will be remanded in order for the requested examinations to be conducted.  See Stegall, 11 Vet. App. at 271.

As noted in the Introduction, the Veteran has perfected an appeal as to the issues involving the bilateral knee, left elbow, and right wrist disabilities; however, he has not been provided an examination for those disabilities since July 2010, nearly seven years ago.  Given the Veteran's testimony that his other disabilities have increased in severity since the July 2010 VA examination, the Board finds it is likely that his knee, elbow, and wrist disabilities have also increased in severity.  Therefore, while the appeal is in remand status, the Board finds the Veteran should also be afforded an examination to determine the current severity of his bilateral knee, left elbow, and right wrist disabilities.  

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran identify any outstanding private health care providers who have treated his lumbar spine, right ankle, bilateral shoulder, hearing loss, bilateral knee, left elbow, and right wrist disabilities since October 2010 and, after obtaining any necessary authorization from the Veteran, all outstanding records should be obtained and associated with the file. 

Obtain the Veteran's VA treatment records dated from October 2010 to the present. 

All attempts to secure these records, and any response received, should be documented in the claims file, following the procedures set forth in 38 C.F.R. § 3.159.

2. After any additional records are associated with the claims file, schedule the Veteran for appropriate VA examinations to assess the current severity and manifestations of his service-connected lumbar spine, right ankle, bilateral shoulder, bilateral knee, left elbow, right wrist, and hearing loss disabilities.  

Any indicated evaluations, studies, and tests should be conducted and evaluations should be performed.  

For the lumbar spine, right ankle, bilateral shoulder, bilateral knee, left elbow, and right wrist disabilities, the examiner should test range of motion in active and passive motion.  Additionally, for the lumbar spine, right ankle, and bilateral knee disabilities, the examiner should test the range of motion in weight-bearing and nonweight-bearing positions.  

The examiner should also indicate whether and at what point such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in additional functional loss.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion (flexion and extension), to include a discussion of whether his pain is ameliorated by his medication regimen.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also address (1) whether there is additional functional loss during flare-ups and after repetitive use as a result of pain and (2) at what point during range of motion the pain results in functional loss during flare-ups and after repetitive motion; or explain why such a calculation is not feasible.  

The examiner should also identify the functional impairment caused by the Veteran's lumbar spine, right ankle, bilateral shoulder, and hearing loss disabilities, including the impact the Veteran's service-connected right knee disability has on his daily activities and employment. 

All opinions expressed should be accompanied by supporting rationale.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




